DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of Mizutani et al. (JP 2000264442, machine translation attached) and further in view of Shalev (US 5764522) and Cureton et al. (US 6216053).
Regarding claim 1, Pratt et al. discloses a system, comprising: a mobile dispensing unit (80) comprising a feed container (col. 7, lines 10-14, truck hopper) and one or more dispensing devices (col. 8, lines 32-46, the dispensing of feed would require at least one dispensing device) configured to dispense feed from the feed container (hopper of (80)); and a control module (26) operatively configured to disable the dispensing unit from dispensing feed (Fig. 5B).
Pratt et al. does not explicitly disclose the one or more dispensing devices each comprising a gate movable between an open position and a closed position, the gate being positionable at any location between the open position and the closed position to control a flow of feed through the gate; and the control module operatively configured to automatically disable the dispensing unit without input from an operator in response to a mismatch between sequence data and one or more system inputs by preventing the gate from opening to prevent the dispensing of feed, the control module further operatively configured to control a position of the gate and a travel speed of the mobile  dispensing unit; and wherein the control module controls a rate of feed distributed by the dispensing unit based at least in part on the gate position and the travel speed of the mobile dispensing unit.
Mizutani et al. teaches the one or more dispensing devices each comprising a gate (200) movable between an open position and a closed position (paragraphs [0007] and [0010] of machine translation), the gate being positionable at any location between the open position and the closed position to control a flow of feed through the gate (paragraphs [0007] and [0010] of machine translation); and wherein the control module controls a rate of feed distributed by the dispensing unit based at least in part on the gate position and the speed of the dispensing unit (paragraph [0009] of machine translation discloses a central control unit that adjusts feed rate based on gate position and speed of the dispensing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. with the gate and control module configuration taught by Mizutani et al. in order to control the dispensing of feed in an automated manner to reduce burden on the operator (Mizutani et al.: paragraph [0010] of machine translation).
Shalev teaches the control module operatively configured to automatically disable the dispensing unit from dispensing feed without input from the operator in response to a mismatch between sequence data and one or more system inputs by preventing the gate from opening to prevent the dispensing of feed (col. 3, lines 1-5, difference between amount of material inside vessel and a certain predetermined level will automatically stop/prevent dispensing of feed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Mizutani et al. with the control module configuration taught by Shalev in order to control the dispensing of feed in an automated manner for reducing process time.
Cureton et al. teaches a control module operative configured to control a position of a feed opening (110) and a travel speed of the mobile dispensing unit (12) (see col. 24, line 44 – col. 25, line 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Mizutani et al. and Shalev to include the controlling of rate of feed and a travel speed of the mobile dispensing unit as taught by Cureton et al. in order to consistently dispense the feed. Please note in the combination the feed opening is the gate as taught by Mizutani et al. 
Regarding claim 2, Pratt et al. as modified by Mizutani et al., Shalev, and Cureton et al. teaches (references to Pratt et al.) wherein the dispensing unit (80) further comprises a quantity indicator (82) configured to measure a quantity of feed within the feed container (col. 7, lines 15-16).
Regarding claim 3, Pratt et al. as modified by Mizutani et al., Shalev, and Cureton et al. teaches (references to Pratt et al.) wherein the control module (26) is configured to receive and store the sequence data from a central computer system (42) and receive and store the one or more system inputs (weight from scale (82)), the sequence data comprising a delivery sequence in which one or more feed bunks are to be filled, a quantity of feed for each feed bunk, a ration type for each feed bunk, or any combination thereof (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, delivery sequence, quantity, and ration type are received and stored in (26)).
Regarding claim 14, Pratt et al. discloses a system, comprising a movable dispensing unit (80) comprising (a) a feed container (truck hopper) to receive feed, (b) one or more dispensing devices (col. 8, lines 32-46, the dispensing of feed would require at least one dispensing device) operatively coupled to the feed container to dispense feed from the feed container (134), (c) a quantity indicator (82) operatively coupled to the feed container to measure a quantity of feed within the feed container and provide quantity data (col. 7, lines 15-16), (d) a location unit to determine a location of the dispensing unit and provide location data (col. 5, lines 7-25, col. 8, lines 12-31); and a control module (26) in communication with the dispensing unit (80) and configured to (a) receive and store sequence data from a central computer system (42), the sequence data comprising: a delivery sequence in which one or more feed bunks are to be filled (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to a delivery sequence), a quantity of feed for each of the one or more feed bunks (abstract), and a ration type for each of the one or more feed bunks (abstract), (b) receive and store one or more system inputs, the system inputs comprising: the location data, feed bunk identification data for one or more feed bunks, the quantity data, ration type data for feed in the feed container (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to a location data, feed bunk id, quantity data, and ration type data), (c) transmit the system inputs in real-time to the central computer system (42), (e) activate the one or more dispensing devices if the system inputs correspond to the sequence data (Fig. 5B), and (f) disable the one or more dispensing devices if system inputs do not correspond to the sequence data (Fig. 5B).
Pratt et al. is silent about (e) a speed indicator to determine a travel speed of the dispensing unit and provide travel speed data, (f) a gate operatively coupled to the feed container, the gate having a gate position movable between an open position wherein feed can be distributed and a closed position to prevent feed distribution, the gate being positionable at any location between the open position and the closed position, (g) a gate position indicator operatively coupled to the gate to provide gate position data comprising a location of the gate at any position between the open position and the closed position; the control module receiving and storing the speed data for the dispensing unit, and the gate position data, adjust the gate position and travel speed based on the system inputs to dispense feed at a selected rate while the dispensing unit is in motion at the travel speed, and automatically disable, without input from a user, the one or more dispensing devices if system inputs do not correspond to the sequence data by preventing the gate from opening to prevent dispensing of feed.
Mizutani et al. teaches (e) a speed indicator to determine a speed of the dispensing unit and provide speed data (paragraph [0009] discloses comparing the speed of the belt, and in order to compare, there would have to be a speed indicator to obtain the current speed), (f) a gate (200) operatively coupled to the feed container (10), the gate (200) having a gate position movable between an open position wherein feed can be distributed and a closed position to prevent feed distribution, the gate being positionable at any location between the open position and the closed position (paragraphs [0007] and [0010] of machine translation), (g) a gate position indicator operatively coupled to the gate to provide gate position data comprising a location of the gate at any position between the open position and the closed position (paragraph [0009] discloses control of the gate position, and in order to control and move the range of the opening, there would have to be a gate position indicator to obtain the current gate position); the control module receiving and storing the speed data for the dispensing unit, and the gate position data, adjust the gate position and speed based on the system inputs to dispense feed at a selected rate while the dispensing unit is in motion (paragraph [0009] of machine translation discloses a central control unit that adjusts feed rate based on gate position and speed of the dispensing unit (that includes the belt) to evenly distribute the feed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. with the gate and control module configuration taught by Mizutani et al. in order to control the dispensing of feed in an automated manner to reduce burden on the operator (Mizutani et al.: paragraph [0010] of machine translation). 
Shalev teaches the control module automatically disable, without input from a user, the one or more dispensing devices if system inputs do not correspond to the sequence data by preventing the gate from opening (col. 3, lines 1-5, difference between amount of material inside vessel and a certain predetermined level will automatically stop dispensing of feed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Mizutani et al. with the control module configuration taught by Shalev in order to control the dispensing of feed in an automated manner for reducing process time.
Cureton et al. teaches a control module operative configured to control a position of a feed opening (110) and a travel speed of the mobile dispensing unit (12) (see col. 24, line 44 – col. 25, line 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Mizutani et al. and Shalev to include the controlling of rate of feed and a travel speed of the mobile dispensing unit as taught by Cureton et al. in order to consistently dispense the feed. Please note in the combination the feed opening is the gate as taught by Mizutani et al.
Regarding claim 30, Pratt et al. as modified by Mizutani et al., Shalev, and Cureton et al., teaches a method, comprising making a system according to claim 1 (see claim 1 section above, in order to use, such as in Figs. 5A and 5B, the system must be made).
Claims 4-9, 12, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of Mizutani et al. (JP 2000264442, machine translation attached), Shalev (US 5764522), and Cureton et al. (US 6216053), and further in view of Voogd et al. (US 7530327).
Regarding claim 4, Pratt et al. as modified by Mizutani et al., Shalev, and Cureton et al. teaches (references to Pratt et al.) wherein the system inputs comprise at least one of location data identifying a location of the dispensing unit (col. 5, lines 35-50, location when in front of bunk is entered as an input into the system), feed bunk identification data (transmitter (22) or bar code (24)) for one or more feed bunks, ration type data for feed in the feed container (abstract), and quantity data (weight) from the quantity indicator (82). Please note, based on information from applicant, claim 4 limitations are being examined as at least one of A, at least one of B, at least one of C, and at least one of D. 
Pratt et al. as modified by Mizutani et al., Shalev, and Cureton et al. does not explicitly teach wherein at least one of the system inputs is a high priority system input. 
Voogd et al. teaches at least one of the system inputs is a high priority system input (col. 12, lines 9-18; claim 1 teaches prioritizing measured parameters and input data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system inputs of Pratt et al. modified by Mizutani et al., Shalev, and Cureton et al. with prioritized system inputs as taught by Voogd et al. in order to elevate important information from a considerable amount of data (Voogd et al.: col. 12, lines 9-18).
Regarding claim 5, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. teaches wherein the control module is configured to compare the sequence data to the one or more system inputs and automatically disable the dispensing unit without input from the operator (Shalev: col. 3, lines 1-5, difference between amount of material inside vessel and a certain predetermined level will automatically stop dispensing of feed) if at least one high priority system input does not correspond to the sequence data (Voogd et al.: col. 12, lines 9-18, high priority generating the control signal).
Regarding claim 6, Pratt et al. discloses a system, comprising: a drivable dispensing unit (80) comprising a feed container (col. 7, lines 10-14, truck hopper) and one or more dispensing devices (col. 8, lines 32-46, the dispensing of feed would require at least one dispensing device) operatively coupled to the feed container (80) to dispense feed (134) from the feed container (80); a control module (26) in communication with the drivable dispensing unit (80) and configured to receive and store (a) sequence data from a central computer system (42), the sequence data comprising a delivery sequence according to which one or more feed bunks are to be filled (col. 5, lines 9-21), and (b) a plurality of system inputs, the plurality of system inputs comprising location data (Figs. 5A and 5B) identifying a location of the drivable dispensing unit and feed bunk identification data (transmitter (22) or bar code (24)) for the one or more feed bunks; and wherein the control module (26) is configured to disable the dispensing unit if any high priority system input does not correspond to the sequence data to prevent the dispensing of feed (Fig. 5B, alarm and aborts process if not matching pen number and ration number).
Pratt et al. does not explicitly teach wherein the dispensing unit comprising a gate coupled to the feed container and a speed indicator configured to provide travel speed data for the drivable dispensing unit, the gate being positionable at any location between an open position and a closed position and comprising a gate position indicator configured to provide gate position data; wherein one or more of the plurality of system inputs are high priority system inputs and one or more of the plurality of system inputs are low priority system inputs; wherein the control module is configured to automatically disable the dispensing unit without input from an operator if any high priority system input does not correspond to the sequence data to prevent the dispensing of feed, wherein the control module is configured to ignore mismatch between any low priority system input and the sequence data and automatically allow the dispensing of feed; and wherein the control module is configured to control a position of the gate and a travel speed of the drivable dispensing unit based at least in part on the gate position data and the speed data to distribute feed evenly along a feed bunk at a selected rate without exceeding a selected target quantity of feed. 
Mizutani et al. teaches wherein the dispensing unit comprising a gate (200) coupled to the feed container (10) and a speed indicator configured to provide speed data for the dispensing unit (paragraph [0009] discloses comparing the speed of the belt, and in order to compare, there would have to be a speed indicator to obtain the current speed), the gate being positionable at any location between an open position and a closed position (paragraphs [0007] and [0010] of machine translation) and comprising a gate position indicator configured to provide gate position data (paragraph [0009] discloses control of the gate position, and in order to control and move the range of the opening, there would have to be a gate position indicator to obtain the current gate position); and wherein the control module is configured to control a position of the gate and a speed of the dispensing unit based at least in part on the gate position data and the speed data to distribute feed evenly along a feed bunk at a selected rate without exceeding a selected target quantity of feed (paragraph [0009] of machine translation discloses a central control unit that adjusts feed rate based on gate position and speed of the dispensing unit (that includes the a belt) to evenly distribute the feed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. with the gate, speed data, and control module configuration taught by Mizutani et al. in order to control the dispensing of feed in an automated manner to reduce burden on the operator (Mizutani et al.: paragraph [0010] of machine translation).  
Shalev teaches the control module is configured to automatically disable the dispensing unit without input from an operator if any system inputs do not correspond to the sequence data to prevent the dispensing of feed (col. 3, lines 1-5, difference between amount of material inside vessel and a certain predetermined level will automatically stop dispensing of feed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Mizutani et al. with the control module configuration taught by Shalev in order to control the dispensing of feed in an automated manner for reducing process time.
Cureton et al. teaches a control module operative configured to control a position of a feed opening (110) and a travel speed of the mobile dispensing unit (12) (see col. 24, line 44 – col. 25, line 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Mizutani et al. and Shalev to include the controlling of rate of feed and a travel speed of the mobile dispensing unit as taught by Cureton et al. in order to consistently dispense the feed. Please note in the combination the feed opening is the gate as taught by Mizutani et al.
Voogd et al. teaches wherein one or more of the plurality of system inputs are high priority system inputs and one or more of the plurality of system inputs are low priority system inputs (col. 12, lines 9-18; claim 1 teaches prioritizing measured parameters and input data); and wherein the control module is configured to ignore mismatch between any low priority system input and the sequence data (col. 12, lines 9-18 teach control signal to be sent with high priority system input not corresponding and a weight factor (which can be zero) allotted to the various data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system inputs of Pratt et al. modified by Mizutani et al., Shalev, and Cureton et al. with prioritized system inputs as taught by Voogd et al. in order to elevate important information from a considerable amount of data (Voogd et al.: col. 12, lines 9-18).
Regarding claim 7, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. teaches wherein the dispensing unit (Pratt et al.: (80)) further comprises a quantity indicator (Pratt et al.: (82)) operatively coupled to the feed container (Pratt et al.: (Fig. 4)), wherein an additional system input comprises quantity data (Pratt et al.: (weight)) from the quantity indicator (Pratt et al.: (82)), and wherein the control module is configured to determine an amount of feed that has been distributed to a selected feed bunk of the one or more feed bunks (Pratt et al.: (134)) and automatically disable the dispensing unit without input from the operator if the amount of feed exceeds a target quantity (Shalev: col. 3, lines 1-5, difference between amount of material inside vessel and a certain predetermined level will automatically stop dispensing of feed).
Regarding claim 8, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. teaches (references to Pratt et al.) wherein an additional system input comprises ration type data identifying a type of feed ration in the feed container (col. 3, lines 30-43).
Regarding claim 9, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. teaches wherein the control module is configured to activate the one or more dispensing devices such that a feed ration is dispensed to a feed bunk of the one or more feed bunks if all of the one or more high priority system inputs (Voogd et al.: col. 8, lines 32-46) correspond to the sequence data (Pratt et al.: Fig. 5B, check for matching feed bunk number and ration number, (116)).
Regarding claim 12, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. teaches (references to Pratt et al.) wherein the control module (26) transmits the system inputs in real-time to the central computer system (42).
Regarding claim 23, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al. teaches (references to Pratt et al. unless otherwise noted) a method, comprising: providing the system of  claim 1 (see claim 1 section above); receiving and storing, using the control module (26), sequence data from a central computer system (42) for one or more feed bunks (Fig. 1), the sequence data comprising a delivery sequence in which the one or more feed bunks are to be filled (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to a delivery sequence), a quantity of feed for each of the one or more feed bunks (abstract), and a ration type for each of the one or more feed bunks (abstract); receiving and storing, using the control module (26), one or more system inputs, the system inputs comprising quantity data and ration type data for feed in the dispensing unit (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to quantity data, and ration type data); advancing the dispensing unit to a feed bunk (Figs. 5A, 5B; col. 5, lines 7-25, col. 8, lines 12-31); receiving, using the control module (26), additional system inputs comprising location data identifying a location of the dispensing unit (col. 5, lines 7-25, col. 8, lines 12-31)) and feed bunk identification data for the feed bunk (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to a location data, feed bunk identification); comparing, using the control module (26), the system inputs to the sequence data (Fig. 5B); and automatically disabling, using the control module without input from the operator, the dispensing unit if at least one system input does not correspond to the sequence data (Shalev: col. 3, lines 1-5, difference between amount of material inside vessel and a certain predetermined level will automatically stop dispensing of feed).
Pratt et al. as modified by Mizutani et al., Shalev, and Cureton et al., as discussed so far, is silent as to wherein at least one of the one or more system inputs and additional system inputs is a high priority system input; and disabling the dispensing unit if at least one high priority system input does not correspond to the sequence data. 
Voogd et al. teaches at least one of the one or more system inputs and additional system inputs is a high priority system input (col. 12, lines 9-18; claim 1 teaches prioritizing measured parameters and input data); and automatically disabling, using the control module, the dispensing unit if at least one high priority system input does not correspond to the sequence data (col. 12, lines 9-18, high priority generating the control signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system inputs of Pratt et al. modified by Mizutani et al., Shalev, and Cureton et al. with prioritized system inputs as taught by Voogd et al. in order to elevate important information from a considerable amount of data (Voogd et al.: col. 12, lines 9-18). 
Regarding claim 24, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. teaches wherein automatically disabling the dispensing unit comprises preventing the gate (Mizutani et al.: (200)) operatively coupled to the feed container from opening (Shalev: col. 3, lines 1-5, difference between amount of material inside vessel and a certain predetermined level will automatically stop dispensing of feed).
Regarding claim 25, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al, and Voogd et al. teaches further comprising dispensing a feed ration to the feed bunk if all of the at least one high-priority system inputs (Voogd et al.: col. 12, lines 9-18) correspond to the sequence data (Pratt et al.: Fig. 5B, col. 8, lines 12-31).
Regarding claim 26, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. teaches (references to Mizutani et al.) the method further comprising: receiving, using the control module, additional system inputs comprising speed data for the dispensing unit and gate position data for a gate of the dispensing unit; and controlling, using the control module, a position of the gate based on the system inputs (paragraph [0009] of machine translation discloses a central control unit that adjusts feed rate based on gate position and speed of the dispensing). 
Regarding claim 27, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. teaches the method further comprising: controlling, using the control module, a location of the dispensing unit (Pratt et al.: col. 5, lines 7-25, col. 8, lines 12-31) and a speed of the dispensing unit (Mizutani et al.: paragraph [0009] of machine translation discloses a central control unit that adjusts feed rate based on gate position and speed of the dispensing unit (that includes the belt) to evenly distribute the feed); and dispensing a first feed ration to the feed bunk if the system inputs correspond to the sequence data (Pratt et al.: Fig. 5B, col. 8, lines 12-31). 
Regarding claim 28, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. teaches (references to Pratt et al. unless otherwise noted) the method further comprising repeating the acts of advancing the dispensing unit to a feed bunk (Figs. 5A, 5B; col. 5, lines 7-25, col. 8, lines 12-31); receiving, using the control module (26), system inputs comprising location data for the dispensing unit and identifying data for the feed bunk (Fig. 5A); comparing, using the control module (26), system inputs to the sequence data (Fig. 5B); and automatically disabling, using the control module (26) without input from the operator, the dispensing unit if the system inputs do not correspond to the sequence data (Shalev: col. 3, lines 1-5, difference between amount of material inside vessel and a certain predetermined level will automatically stop dispensing of feed).
Regarding claim 29, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. teaches (references to Pratt et al. unless otherwise noted) the method further comprising manually entering a manual feed bunk identification into the control module (Fig. 5A); comparing, using the control module (26), the manual feed bunk identification to the sequence data (Figs. 5A, 5B); and automatically disabling, using the control module without input from the operator, the dispensing unit if the manual feed bunk identification does not correspond to the sequence data (Shalev: col. 3, lines 1-5, difference between amount of material inside vessel and a certain predetermined level will automatically stop dispensing of feed).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of Mizutani et al. (JP 2000264442, machine translation attached), Shalev (US 5764522), Cureton et al. (US 6216053), and Voogd et al. (US 7530327), and further in view of Wisse et al. (US 9622455).
Regarding claim 13, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. is silent as to further comprising a driving module operatively coupled to the dispensing unit and in communication with the control module, wherein the control module uses the driving module to autonomously drive the dispensing unit based on the sequence data and the system inputs.
Wisse et al. teaches further comprising a driving module operatively coupled to the dispensing unit and in communication with the control module, wherein the control module uses the driving module to autonomously drive the dispensing unit based on the sequence data and the system inputs (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Mizutani et al., Shalev, Cureton et al., and Voogd et al. with an autonomous functionality as taught by Wisse et al. in order to free up an operator and to automate the process.
Claims 15, 17, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of Mizutani et al. (JP 2000264442, machine translation attached), Shalev (US 5764522), Cureton et al. (US 6216053), McCarthy et al. (US 2019/0368910) and Voogd et al. (US 7530327).
Regarding claim 15, Pratt et al. discloses a system, comprising: a mobile dispensing unit (80) comprising a feed container (col. 7, lines 10-14, truck hopper) to receive feed, one or more dispensing devices (col. 8, lines 32-46, the dispensing of feed would require at least one dispensing device) operatively coupled to the feed container to dispense feed from the feed container to one or more feed bunks (134), a quantity indicator (82) operatively coupled to the feed container to measure a quantity of feed within the feed container and provide quantity data (col. 7, lines 15-16), a location unit to determine a location of the dispensing unit and provide location data (col. 5, lines 7-25, col. 8, lines 12-31); a control module (26) in communication with the dispensing unit (80) and configured to: (a) receive and store one or more system-wide inputs from at least one of a central computer system (42) and a scanning unit, the system-wide inputs comprising at least one of a delivery sequence (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to a delivery sequence) and a ration type (abstract); (b) advance the dispensing unit to a selected feed bunk of the one or more feed bunks based at least in part on the delivery sequence (Figs. 5A, 5B; col. 5, lines 7-25, col. 8, lines 12-31); (c ) receive and store one or more local inputs for the selected feed bunk; (Figs. 5A, 5B; col. 5, lines 7- 25, col. 8, lines 12-31); (d) calculate a target quantity of feed for the selected feed bunk based at least in part on the system-wide inputs and the local inputs (Figs. 5A, 5B; col. 5, lines 7-25, col. 8, lines 12-31); (e) disable the one or more dispensing devices if any system input does not correspond to the local input (Fig. 5B, alarm and aborts process if not matching pen number and ration number); (f) dispense the calculated target quantity of feed to the selected feed bunk (134) if all system inputs correspond to the local inputs (Fig. 5B, check for matching feed bunk number and ration number, (116)).
Pratt et al. does not explicitly disclose a speed indicator to determine a travel speed of the mobile dispensing unit and provide travel speed data, a gate operatively coupled to the feed container, the gate having a gate position movable between an open position wherein feed can be distributed and a closed position to prevent feed distribution, the gate being positionable at any location between the open position and the closed position; a scanning unit comprising a scanner to determine feed bunk level data; a control module in communication with the scanning unit, wherein at least one of the system-wide inputs is a high priority system input, automatically disable the one or more dispensing devices by preventing the gate from opening without input from an operator if any high priority system input does not correspond to the local input to prevent feeding at an incorrect feed bunk; dispensing by controlling a position of the gate and a travel speed of the dispensing unit based at least in part on the gate position data and the travel speed data in order to distribute feed at a selected rate while the dispensing unit is in motion such that the target quantity of feed is provided. 
Mizutani et al. teaches a speed indicator to determine a speed of the dispensing unit and provide speed data (paragraph [0009] discloses comparing the speed of the belt, and in order to compare, there would have to be a speed indicator to obtain the current speed), a gate (200) operatively coupled to the feed container (10), the gate (200) having a gate position movable between an open position wherein feed can be distributed and a closed position to prevent feed distribution, the gate being positionable at any location between the open position and the closed position (paragraphs [0007] and [0010] of machine translation), dispensing by controlling a position of the gate and a speed of the dispensing unit based at least in part on the gate position data and the speed data in order to distribute feed at a selected rate while the dispensing unit is in motion such that the target quantity of feed is provided (paragraph [0009] of machine translation discloses a central control unit that adjusts feed rate based on gate position and speed of the dispensing unit (that includes a belt)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. with the gate, speed indicator, and control module configuration taught by Mizutani et al. in order to control the dispensing of feed in an automated manner to reduce burden on the operator (Mizutani et al.: paragraph [0010] of machine translation).
Shalev teaches the control module is configured to automatically disable the dispensing unit without input from an operator if any system inputs do not correspond to the sequence data (col. 3, lines 1-5, difference between amount of material inside vessel and a certain predetermined level will automatically stop dispensing of feed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Mizutani et al. with the control module configuration taught by Shalev in order to control the dispensing of feed in an automated manner for reducing process time.
Cureton et al. teaches a control module operative configured to control a position of a feed opening (110) and a travel speed of the mobile dispensing unit (12) (see col. 24, line 44 – col. 25, line 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Mizutani et al. and Shalev to include the controlling of rate of feed and a travel speed of the mobile dispensing unit as taught by Cureton et al. in order to consistently dispense the feed. Please note in the combination the feed opening is the gate as taught by Mizutani et al.
McCarthy et al. teaches a scanning unit (11) comprising a scanner (paragraph [0038], LiDAR scanner) to determine feed bunk level data; and a control module (7) in communication with the scanning unit (11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. modified by Mizutani et al., Shalev, and Cureton et al. to include a scanning unit to provide up to date feed bunk level data as taught by McCarthy et al. in order to make sure the proper amount is provided for each feed bunk.
Voogd et al. teaches at least one of the system inputs is a high priority system input (col. 12, lines 9-18; claim 1 teaches prioritizing measured parameters and input data), and automatically disable the one or more dispensing devices without input from an operator if any high priority system input does not correspond to the local input (col. 12, lines 9-18, high priority generating the control signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system inputs of Pratt et al. modified by Mizutani et al., Shalev, Cureton et al., and McCarthy et al. with prioritized system inputs as taught by Voogd et al. in order to elevate important information from a considerable amount of data (Voogd et al.: col. 12, lines 9-18).
Regarding claim 17, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., McCarthy et al., and Voogd et al. teaches (references to Pratt et al.) wherein the local inputs comprise at least one of feed bunk identification data, history data, dwell time data, feed animal weight data, feed animal type data, the feed bunk level data, and aggressiveness data (Figs. 5A, 5B; col. 5, lines 7- 25, col. 8, lines 12-31).
Regarding claim 19, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., McCarthy et al., and Voogd et al. teaches (references to McCarthy et al.) wherein the scanner is a LIDAR scanner (paragraph [0038], (43)).
Regarding claim 31, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., McCarthy et al., and Voogd et al. teaches (references to Pratt et al. unless otherwise noted) a method, comprising: providing the system of claim 15 (see claim 15 section above); receiving and storing, using the control module (26), the delivery sequence from the central computer system (42) (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to a delivery sequence), a quantity of feed for each of the one or more feed bunks (abstract), and the ration type for each of the one or more feed bunks (abstract); receiving and storing, using the control module (26), one or more system inputs, the system inputs comprising at least one of quantity data and ration type data for feed in the dispensing unit (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to quantity data, and ration type data); advancing the dispensing unit to a selected feed bunk based at least in part on the delivery sequence (Figs. 5A, 5B; col. 5, lines 7-25, col. 8, lines 12-31); receiving, using the control module (26), additional system inputs comprising location data identifying a location of the dispensing unit and feed bunk identification data for the feed bunk (col. 3, line 59- col. 6, line 28, Bunk Reader Process and System section of specification, refers to a location data, feed bunk identification); comparing, using the control module (26), the system inputs to the delivery sequence (Fig. 5B); and automatically disabling, using the control module (26), the dispensing unit if the system inputs do not correspond to the delivery sequence (Shalev: col. 3, lines 1-5, difference between amount of material inside vessel and a certain predetermined level will automatically stop dispensing of feed).
Claims 16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 5008821) in view of Mizutani et al. (JP 2000264442, machine translation attached), Shalev (US 5764522), Cureton et al. (US 6216053), McCarthy et al. (US 2019/0368910), and Voogd et al. (US 7530327), and further in view of Jung et al. (US 2014/0122156).
Regarding claim 16, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., McCarthy et al., and Voogd et al. is silent as to wherein the system-wide inputs further comprise climate data comprising one or more of temperature, barometric pressure, and humidity.
Jung et al. teaches system-wide inputs further comprise climate data comprising one or more of temperature, barometric pressure, and humidity (an example is the climate sensing component (428)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., McCarthy et al., and Voogd et al. to include climate data as taught by Jung et al. in order to take additional variables into account when calculating the proper quantities of feed for each feed bunk, for example, with certain temperatures, an increase or decrease of feed may be necessary.
Regarding claim 18, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., McCarthy et al., and Voogd et al. is silent as to wherein the local inputs comprise aggressiveness data, the system further comprising a UHF reader configured to provide UHF data, wherein the aggressiveness data is determined by an algorithm based at least in part on the UHF data.
Jung et al. teaches the local inputs comprise aggressiveness data, the system further comprising a UHF reader configured to provide UHF data, wherein the aggressiveness data is determined by an algorithm based at least in part on the UHF data (paragraph [0636]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., McCarthy et al., and Voogd et al. to include a UHF reader as a tracer as taught by Jung et al. in order to follow the animals in the feed bunk to identify patterns.
Regarding claim 20, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., McCarthy et al., and Voogd et al. is silent as to wherein the scanning unit further comprises a first sensor to determine climate data.
Jung et al. teaches a first sensor to determine climate data (428). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scanner of Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., McCarthy et al., and Voogd et al. to include climate data sensor as taught by Jung et al. in order to acquire climate data as an additional variable to account for when calculating the proper quantities of feed for each feed bunk.
Regarding claim 21, Pratt et al. as modified by Mizutani et al., Shalev, Cureton et al., McCarthy et al., Voogd et al., and Jung et al. teaches (references to McCarthy et al.) wherein the scanning unit further comprises a second sensor to determine aggressiveness data (paragraph [0038], abstract, ranging sensor unit (11) and positioning sensor unit (13) allow for the determination of feed left, and based on time, aggressiveness data can be determined).
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12-21, and 23-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643